EXHIBIT 21.1 Subsidiaries of the Registrant The subsidiaries of ZAGG Inc (the “Registrant”) as of March 14, 2014, are listed below: Subsidiary Name Ownership Jurisdiction ZAGG Intellectual Property Holding Company, Inc. 100% United States ZAGG International Distribution Limited 100% Ireland ZAGG Retail, Inc. 100% United States ZAGG LLC 100% United States Bronco Corporation 100% Cayman Islands Ute Corporation 100% Cayman Islands Patriot Corporation 100% Ireland iFrogz Inc. 100% United States Superior Brand Limited 100% Hong Kong HzO, Inc. 15.3% United States
